Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 23, recites “API gateway device hardware.” However, such is not supported, the specification describes the device as comprising the hardware, see ¶ [0011], “Device 12D likewise comprises a conventional programmable network gateway, a networked minicomputer or other server-class device suitable for use as an API gateway and so adapted in accord with the teachings hereof. ” Thus, applicant is advised to instead claim --an API gateway device comprising hardware--. 
Claims 15 and 17 are rejected based on dependency to claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 12, 15-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 18, and 23 recite “the response…in response to which the response…” is rather confusing and does not make much sense. It is difficult to decipher what the claim is saying. Claims 3-9, 11, 12, 15-17, 20-22 are rejected based on dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, 12, 15-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable under by Tarricone et al. (U.S. PG PUB 2014/0289303) in view of Chalmers (U.S. PG PUB 2019/0173981).

Regarding claim 1, Tarricone teaches 
a method of operating an applications program interface (API) gateway (see ¶[0031] “The communication-processing servers (H1, H2, H3) function to process communication from a communication gateway.”), comprising the steps of
receiving from a client digital device, a request having an address directed to a host comprising a plurality of applications program interface (API) servers, the request being a representational state (REST) call to an API of the host (see ¶ [0037] “preferred routing policy server 50 API can be a RESTFul or any suitable alternative type of API. As noted above, in one alternative configuration the communication gateway 20 can include a media portion and a signaling portion, in which case the media 
routing the received request to a selected resource of the host, the routing selection being based on a pathway component of the address (see ¶[0033] “As shown in FIG. 1, the preferred system 10 can route communication traffic between User 1 and User 2, wherein the communications traffic can include any suitable media type, device endpoint type, and/or network type usable in a suitable cloud-based communications system of the type described above. In an example of the preferred system's 10 operation, when User 1 wants to communicate with User 2 (a PTSN number that is part of the cloud-based system), his call is routed to provider P2. As described below, the number dialed is preferably associated with a URL or other identifier usable in the aforementioned cloud-communications system”), 
receiving, from the selected resource, a response to the request (see ¶ [0029] “Incoming communications to a destination endpoint are preferably routed to the provider services in response to the destination endpoint being registered with the system 10”), 
generating and transmitting to the client device a REST response including the processed data (see ¶ [0038] “The SIP API 30 can include one or more additional headers and/or configurations for use in the preferred system 10, including a regional header, an action header, a features header, a support header, and/or a required header. In this example implementation, the regional header can indicate a zone from which the request is originating, including for example a regional or sub-regional zone of Europe, Asia, North America, and/or South America.”).
Tarricone does not expressly disclose, however, Chalmers teaches 
matching, against a lookup table, either of the resource from which the response was received and the pathway component of the request in response to which the response was generated to determine an action to take on data in the response (see ¶ [0035] “Once the ingress packet is parsed, the destination address and the network context of that address are presented to a relatively large on-chip table, e.g., ingress lookup table 250. Ingress lookup table 250 could include a MAC address or an IP address as an input. The output of ingress lookup table 250 can be a destination component identifier (DCID) 252, a header 254, an exact queue address, a memory region access key, and any other information needed to form the memory fabric operations to deliver the ingress packet (e.g., modification 
selectively processing data in the response based on the determined action, the processing including processing the data for further transfer by modifying the data (see ¶ [0038] “Also, ingress lookup table 250 may include instructions to Ethernet gateway 205's packet modifier 260 for modifying the packet. For example, the instructions to packet modifier 260 could include instructions to remove one or more outer headers of the ingress packet. Packet modifier 260 generates modified packets 265 after modifying the packet following the instructions. Packet modification by packet modifier 260 may be accomplished as a separate step, or dynamically as the ingress packet is read from buffer memory and transmitted.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone by adapting the teachings of Chalmers in order to efficiently delivering data.

Regarding claim 3, Tarricone teaches the selective processing step including configuring the data to be streamed (see ¶[0040] “The method is preferably used to implement communication instruction processing with a communication stream between the first and second region as shown in FIGS. 4A and 4B, and when a media communication stream can flow exclusively through the first region, dynamically establishing the communication flow to not flow through intermediary media resources of the second region, but instead to use media resources of the first region as shown in FIGS. 4C and 4D.”), and the generating and transmitting step including generating and transmitting to the client device an address of a streaming source (see ¶[0044] “In one preferred variation, the method may additionally include, within the second region, a communication-processing server retrieving application instructions from an internet accessible server at a URI that is associated with a destination endpoint of the communication invitation”).

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone by adapting the teachings of Chalmers in order to efficiently delivering data.

Regarding claim 5, Tarricone teaches the selective processing step including removing from the data information for which the client digital data device is not authorized (see ¶ [0105] “Even if a resource was included in the previous route, a new instance of that resource in a different region may be used. Similarly, if resources are no longer needed, they may be removed from the route.”).

Regarding claim 9, Tarricone teaches the selection for processing being based on metadata provided in headers of the response (see ¶[0038] “The SIP API 30 can include one or more additional headers and/or configurations for use in the preferred system 10, including a regional header, an action header, a features header, a support header, and/or a required header. In this example implementation, the regional header can indicate a zone from which the request is originating, including for example a regional or sub-regional zone of Europe, Asia, North America, and/or South America”).



Regarding claim 12, Tarricone teaches including two or more of step sequences (i) - (vii) as set forth below: 
i. the selective processing step including chunking the data, and the generating and transmitting step including generating and transmitting one or more respective chunks of the data to the client device in response to the request and one or more subsequent requests; 
ii. the selective processing step including configuring the data to be streamed (see ¶[0040] “The method is preferably used to implement communication instruction processing with a communication stream between the first and second region as shown in FIGS. 4A and 4B, and when a media communication stream can flow exclusively through the first region, dynamically establishing the communication flow to not flow through intermediary media resources of the second region, but instead to use media resources of the first region as shown in FIGS. 4C and 4D.”), and the generating and transmitting step including generating and transmitting to the client device an address of a streaming source (see ¶[0044] “In one preferred variation, the method may additionally include, within the second region, a communication-processing server retrieving application instructions from an internet accessible server at a URI that is associated with a destination endpoint of the communication invitation”); 
iii. the selective processing step including queuing the data, and the generating and transmitting step including generating and transmitting to the client device an address of the queue; 
iv. the selective processing step including removing from the data information for which the client digital data device is not authorized (see ¶ [0105] “Even if a resource was included in the previous route, a new instance of that resource in a different region may be used. Similarly, if resources are no longer needed, they may be removed from the route.”); 

vi. the selective processing step including combining data received from a said API server in response to a first request with data received from a said API server in response to a second request; and, 
vii. selectively inhibiting any of the receiving and routing steps in order to throttle a rate of processing of requests by any of the API gateway and the API servers.

Regarding claim 15 and 17, are a system and a storage medium claim that correspond with claims 3 and 5 above, therefore they are rejected for the same reasons.

Regarding claim 18, is an independent storage medium claim corresponding with claim 1 above. Therefore, it is rejected for the same reasons. In addition, Tarricone teaches a non-transitory machine readable storage medium having stored thereon a computer program configured to cause an applications program interface (API) gateway to perform the steps (see ¶ [0039]).

Regarding claims 16 and 21, are a system and a storage medium claim that correspond with claim 4 above, therefore they are rejected for the same reasons.

Regarding claims 20 and 22, are a computer instruction claim and a storage medium claim that correspond with claims 3 and 5 above, therefore they are rejected for the same reasons.

Regarding claim 23, is an independent digital data processing system corresponding with claim 1 above. Therefore, it is rejected for the same reasons. In addition, Tarricone teaches a plurality of client digital devices comprising computing hardware and generating and transmitting, on a network (see ¶ [0026]), requests having addresses directed to a common host (see ¶ [0031]), an API gateway device hardware that is coupled to the network and to the API servers (see ¶ [0027]). 



Claims 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable under by Tarricone et al. (U.S. PG PUB 2014/0289303) and Chalmers (U.S. PG PUB 2019/0173981), as applied to claim 1 above, further in view of Chen et al. (U.S. PG PUB 2017/0004020).

Regarding claim 6, Tarricone and Chalmers do not expressly disclose, however Chen teaches including selectively inhibiting the generating and transmitting step with respect to a response to a first said request, the selection for inhibiting being based on a response of one or more of the API servers to a second said request (see ¶[0023] “An automated batching solution can include a client batch API manager in the client computing device and a server batch API manager in the server. The client batch API manager can generate and attach a batching module to each web page document for each web page rendered on the client computing device. The client batch API manager and the batching module can manage the batching of multiple asynchronous API calls from the web page, putting a group of API calls into a single batch API call. The batching module can be transparent to the web application (can be in the operating in the background without the web application having any knowledge of (or needing to have any knowledge of) its operation), dynamically batching API calls by intercepting each API call before the web application sends the API call to the server. The server batch API module can interpret the received batch API call, send each individual API call in the batch API call to the appropriate API server that is in communication with the main server, receive the information and data back from each API server responsive to the respective API call, and form a return batch API call that the main server can send to the client computing device.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone and Chalmers by adapting the teachings of Chen in order to eliminate any slowdowns or sluggish behavior of the web page (see ¶[0021]).
Regarding claim 8, Tarricone and Chalmers do not expressly disclose, however Chen teaches comprising selectively inhibiting any of the receiving and routing steps in order to throttle a rate of processing of requests by any of the API gateway and the API servers (see ¶ [0053] “The server batch 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone and Chalmers by adapting the teachings of Chen in order to eliminate any slowdowns or sluggish behavior of the web page (see ¶[0021]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable under by  Tarricone et al. (U.S. PG PUB 2014/0289303) and Chalmers (U.S. PG PUB 2019/0173981), as applied to claim 1 above, further in view of Phan et al. (U.S. PG PUB 2018/0203926).

Regarding claim 7, Tarricone and Chalmers do not expressly disclose, however Phan teaches the selective processing step including combining data received from a said API server in response to a first request with data received from a said API server in response to a second request (see ¶[0061] “As shown in FIG. 7B, from the comprehensive feature vector 770 for improved clustering: the user is represented by combined data features from multiple sources and institutions (e.g., height 711, average steps per day 721, number of misdemeanors 741, hours online 751 and income 781. Each data feature can be weighted based on the evaluation domain (e.g., in medical domain, place more weight on medical record data). As previously mentioned, the outlier user data can be removed to improve clustering. The clusters based on the feature data are shown as cluster 790 and cluster 791 (with a cluster of users 792).”).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11, 12, and 15-18, 20-23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 112 rejections, applicants argue that the API gateway is hardware and points to mention of a device 12D is an API gateway in ¶ [0009]. Examiner disagrees. After examiner has reviewed the specification, it states, ¶ [0011] “Device 12D likewise comprises a conventional programmable network gateway, a networked minicomputer or other server-class device suitable for use as an API gateway and so adapted in accord with the teachings hereof.” Thus, applicant is advised to instead claim --an API gateway device comprising hardware--. See rejections above. 

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194